The devise did not pass any interest in the real estate of the testator to the executrix and executors named, but merely conferred on such of them as took letters testamentary thereon a power to sell and convey all or any part of his real estate, in case they in their opinion should find it proper or most fit to do so, to pay the debts of the testator.
This power is a mere naked power, not coupled with any interest whatever, and at common law could not have been executed by one of the three executors named. (4 Kent's Com. 5th ed. 320,n.c.; Sharpsteen v. Tillou, 3 Cow. 651; Bergen v.Bennett, 1 Caines' Cases in Err. 15; Jackson v. Schauber,
7 Cowen, 187.) And now by statute, (1 R.S. 735, § 112,) when a power is vested in several persons all must unite in its execution, unless previous to its execution one or more of such persons shall die; in that case the power may be executed by the survivor or survivors. But this provision is limited and controlled by the provisions of the statute. (2 R.S. 109, § 55.) It is, however, contended that this statute does not affect the question, on the ground that the estate is not ordered, but merely authorized to be sold, upon the contingency that the three executors named, or the survivor of them, should in their opinion find it proper or more fit to sell it for the purpose of paying the testator's debts, and that the statute only operates upon and makes valid conveyances of land made by one of several executors in the case mentioned, where the testator commands orimperatively directs a sale to be made; and does not extend to the case where a sale is merely permitted or authorized in the discretion of his executors.
The statute was passed to remedy the inconvenience, where some of the executors refuse or neglect to act, as executors; by reason of which such power conferred could not, by the principles of the common law, be executed; as all were required to concur in the act authorized to be done. The mischief is the same in effect, in the case where the testator has by his willauthorized his executors in their discretion to sell his lands to pay his debts, c. when some of his executors neglect or refuse to take upon themselves the execution of his will, as in the *Page 359 
case where the same act is commanded or ordered to be done; and I think that the statute should receive a liberal construction, such as will suppress the mischief and advance the remedy, which is to render sales made under such power or authority by the executor or executors who do take upon them the execution of such will equally valid as if all of the executors named in the will had joined in the sale. It is by no means unusual, in construing a remedial statute, to extend the enacting words beyond their natural import and effect, in order to include cases within the same mischief. (Dwarris on Stat. 735.) My conclusion is that Willcocks had power under the will to convey the real estate of the testator, without the concurrence of his co-executor named in the will.
Judgment reversed.